Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3-7 and 9 are pending. Claims 1, 3-7 and 9 allowable. The restriction requirement between inventions of Groups I and II , as set forth in the Office action mailed on 09/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1, 3-7 and 9 are under examination. 



Withdrawn rejections
Applicant's amendments and arguments filed 12/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-7 over Li et al. (Eucomic acid methanol monosolvate, Acta Crystallographica Section E, Structure Reports, Organic Compounds, with supporting information, totals pages 6, Published 2011. As cited in the IDS filed 01/12/2021.), Simmler et al. (Glucosyloxybenzyl Eucomate Derivatives from Vanda teres Stimulate HaCaT Cyochrome c Oxidase, Journal of Natural Products, 74, pp. 949-955, Published 2011. As cited in the IDS filed 01/12/2021), ‘780 (US Patent 8,158,780, Patent date 04-2012) and as evidence by ‘729 (US Patent 6,605,729, Patent date 08-2003), in the non-final mailed 09/29/2021, has been withdrawn. Applicant’s arguments were persuasive. Specifically, see page 6 of 8.

Allowable Subject Matter
Claims 1, 3-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Li et al. (Eucomic acid methanol monosolvate, Acta Crystallographica Section E, Structure Reports, Organic Compounds, with supporting information, totals pages 6, Published 2011. As cited in the IDS filed 01/12/2021.), is the closest prior art.
Li et al. teach (p. 1) the methanol monosolvate crystal of eucomic acid.
However, Li et al. does not teach the non-solvate crystal of eucomic acid.

However, as the applicant correctly argued on page 6 of 8 of the remarks, the compound of 780 has fundamentally different properties as compared to eucomic acid. These fundamentally different properties of eucomic acid would not allow for the desolvation techniques of 780 to be adopted to desolvated eucomic acid. 
Therefore, it would not have been obvious to modify the prior art to arrive at the instant invention.
Concerning the Written Opinion for PCT/JP2019/027790, the written opinion argues desolvation of crystals by heating is well known in the art and would have been obvious. 
The written opinion cites USPGPub 2012/0165364 (example 19) and USPGPub 2011/0046183 (par. 14-49) as English equivalents to references 4 and 5 respectively. Both references can be argued to teach heating of a solvate. However, the compounds of the two references are not eucomic acid and are therefore materially different from the currently claimed compound. 
Compounds that are not similar are not expected to behave the same. Therefore heating of crystals of different compounds are not necessarily predicted to have identical outcomes. 
For example, ‘709 (USPGPub 2012/0178709, Published 07-2012) teach a methanol solvate once heated, is poorly crystallized and is close to being amorphous (Example 2). This teaching suggests that while heating a solvate is known in the art, the outcome is not predictable. Therefore, the ordinary artisan would not have had a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628